Citation Nr: 0720154	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  94-37 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to assignment of an initial higher disability 
rating for service-connected degenerative disc and joint 
disease of the cervical spine, currently rated 20 percent 
disabling.

2.  Entitlement to assignment of an initial higher disability 
rating for service-connected right thumb strain, residuals, 
degenerative joint disease, currently rated as 10 percent 
disabling.

3.  Entitlement to assignment of an initial compensable 
disability rating for service-connected residuals of a left 
thumb sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1980 to 
August 1984 and January 1991 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in November 
2003.  

By rating decision in February 2005, the RO increased the 
cervical spine disability rating to 20 percent, effective 
August 10, 2004.  In that same decision, the RO also 
increased the right thumb disability rating to 10 percent, 
effective August 10, 2004.  However, where there is no 
clearly expressed intent to limit the appeal to entitlement 
to a specified disability rating, the RO and Board are 
required to consider entitlement to all available ratings for 
that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The 
issues therefore remain in appellate status. 


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc and 
joint disease of the cervical spine has been productive of 
moderate limitation of motion throughout the entire appeal 
period.  

2.  The veteran's service-connected degenerative disc and 
joint disease of the cervical spine is not manifested by 
additional functional loss so as to more nearly approximate 
severe limitation of motion; forward flexion limited to less 
than 15 degrees; ankylosis; or incapacitating episodes of at 
least four weeks.  

3.  Prior to August 10, 2004, the veteran's service-connected 
right thumb strain, residuals, was not productive of 
arthritis, ankylosis or a gap of at least one inch between 
the thumb pad and the fingers, when the thumb is attempting 
to oppose the fingers.  

4.  From August 10, 2004, the veteran's service-connected 
right thumb strain, residuals, degenerative joint disease, is 
manifested by complaints of pain, arthritis and some limited 
function, but without ankylosis, or a gap of more than two 
inches between the thumb pad and the fingers, when the thumb 
is attempting to oppose the fingers.  

5.  The veteran's service connected residuals of the left 
thumb sprain is not productive of arthritis, ankylosis or a 
gap of at least one inch between the thumb pad and the 
fingers, when the thumb is attempting to oppose the fingers.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating of 20 percent, but no higher, for the veteran's 
service connected degenerative disc and joint disease of the 
cervical spine, have been met, effective October 6, 1991.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Code 5290 (2002).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for the veteran's service 
connected degenerative disc and joint disease of the cervical 
spine, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5235 to 5243 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

3.  Prior to August 10, 2004, the criteria for entitlement to 
an initial compensable disability evaluation for the 
veteran's service-connected right thumb strain, residuals, 
had not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 
5224 (2002) and Diagnostic Code 5228 (2006).

4.  From August 10, 2004, the criteria for entitlement to an 
initial disability evaluation in excess of 10 percent for the 
veteran's service-connected right thumb strain, residuals, 
degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 
4.7, 4.71(a), Diagnostic Code 5224 and Diagnostic Codes 5010 
and 5228 (2006).

5.  The criteria for entitlement to an initial compensable 
disability evaluation for the veteran's service-connected 
residuals of left thumb sprain have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Code 5224 (2002) and 
Diagnostic Code 5228 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in May 2003 and July 2004 VCAA letters, 
the appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the July 2004 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was advised, at page 1, to submit any evidence in his 
possession that pertains to his claim.  The Board concludes 
that the requirements of 38 C.F.R.
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, prior to 
enactment of the VCAA, in August 1992, the appellant claimed 
service connection for cervical spine disability and 
bilateral thumb disabilities, which were denied in a May 1993 
rating decision.  In May 2003 and July 2004, VCAA letters 
were issued.  The VCAA letters notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the claimant in May 2003 and July 2004 
were not given prior to the first AOJ adjudication of the 
claim, the notices were provided prior to readjudication of 
the veteran's claims in the February 2005 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The contents of the notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of increased ratings, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for an increased rating.  Further, in 
March 2006, the RO sent the veteran notice of the types of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thus, the requirements set forth in 
Dingess have been satisfied.   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2006).  No additional 
pertinent evidence has been identified by the claimant.  In 
fact, in an April 2006 statement, the veteran provided that 
he had no further information.  

The veteran was afforded VA examinations in November 1992,  
July 1994, August 1995, July 1999, January 2001 and August 
2004.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As in the 
instant case, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 126.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

III.  Cervical Spine, Degenerative Disc and Joint Disease 

The present appeal involves the veteran's claim that the 
severity of his service-connected cervical spine disability 
warrants a higher disability rating.  The Board notes that 
during the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

As instructed in the Board's November 2003 Remand, the RO 
addressed the amendments in its February 2005 supplemental 
statement of the case.  Therefore, the Board may also 
consider these amendments without first determining whether 
doing so will be prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5287 is 
applicable when there is ankylosis of the cervical spine.  
Diagnostic Code 5290 provides that limitation of motion of 
the cervical spine is assigned a 10 percent rating for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a 30 percent rating for severe 
limitation of motion.  

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is mild, a 10 percent rating is 
assigned.  When disability is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.
5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week, but less than 2 
weeks during the past 12 months warrants a 10 percent rating, 
and incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months 
warrants a 20 percent evaluation.  A 40 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

As previously mentioned, in a February 2005 rating decision, 
the RO increased the disability rating for the veteran's 
service-connected cervical spine disability from 10 percent 
to 20 percent under the old criteria for Diagnostic Code 
5290, effective August 10, 2004.  As the 20 percent rating 
was not assigned for the entire appeal period, the Board must 
first determine whether a rating in excess of 10 percent is 
warranted prior to August 10, 2004.   

The veteran was afforded an initial VA examination in 
November 1992.  The veteran stated that he was in motor 
vehicle accident in April 1991 while stationed in Saudi 
Arabia.  His neck symptoms consisted of occasional pain and 
muscle spasm.  On examination, the cervical spine showed 
normal configuration without tenderness or muscle spasm.  
Range of motion was 30 degrees flexion; 30 degrees extension; 
35 degrees right lateral flexion; 30 degrees left lateral 
flexion; 55 degrees right rotation; and 50 degrees left 
rotation.  Deep tendon reflexes were absent for biceps and 
triceps bilaterally, brachioradialis 1+ bilaterally.  Sensory 
examination was normal in both upper extremities.  The 
neurologic examination was within normal limits.  The 
diagnosis was cervico-thoraco-lumbosacral strain.  

At the April 1994 personal RO hearing, the veteran described 
sharp pains in the neck and testified that this condition had 
increased in severity since the last VA examination.  An 
April 1994 VA x-ray showed degenerative joint disease of the 
cervical spine.  

The veteran was afforded another VA examination in July 1994.  
On physical examination, the cervical spine showed normal 
configuration without tenderness or muscle spasm.  Range of 
motion was 65 degrees flexion; 50 degrees extension; 35 
degrees right flexion; 35 degrees left flexion; 55 degrees 
right rotation; and 55 degrees left rotation.  Deep tendon 
reflexes were 1+ and symmetrical throughout.  Sensory 
examination was normal in the upper extremities.  The 
diagnosis as the July 1994 VA examination was degenerative 
joint disease of the cervical spine.  The veteran was 
afforded yet another VA examination in August 1995.  
Examination of the cervical spine showed flexion and 
extension of 45 degrees each, side bending of 30 degrees 
bilaterally and rotation of 70 degrees bilaterally.  The 
diagnosis was degenerative disc disease and degenerative 
joint disease of the cervical spine.  A May 1998 VA MRI also 
showed degenerative disc disease of the cervical spine.  
Another VA examination was performed in July 1999.  On 
examination, the cervical spine showed normal configuration 
without tenderness or muscle spasm.  Range of motion was 50 
degrees flexion; 60 degrees extension; 20 degrees right 
flexion; 20 degrees left flexion, 40 degrees right rotation 
and 40 degrees left rotation.  Neurologic examination showed 
deep tendon reflexes: biceps 1+ right, 2+ left; 
brachioradialis 1+ right, 2+ left.  Triceps were absent right 
and left.  Sensory examination was normal in both upper 
extremities.  The diagnosis was degenerative disc disease and 
degenerative joint disease of the cervical spine.  The 
examiner also noted a May 1999 VA x-ray that showed mild 
degenerative disc disease.  

VA treatment records during the applicable period showed 
continuing complaints of neck pain and tenderness.  

At another personal RO hearing in November 2000, the veteran 
testified that he experienced numbness or tingling in the 
neck area expanding into the upper shoulder area.  The 
veteran also stated that he suffered from neck spasms and had 
a lot of discomfort.   

Based on the veteran's testimony, the veteran was afforded 
another VA examination in January 2001.  Examination of the 
cervical spine revealed no swelling, deformity or atrophy.  
The lordotic curve appeared normal to slightly straightened.  
There was no evidence of spasm.  The veteran complained of 
tenderness to percussion over the area of C7 of the cervical 
spine.  However, the 11th nerve function appeared normal 
bilaterally.  Range of motion was 30 degrees forward flexion; 
30 degrees extension; 30 degrees right rotation; 30 degrees 
left rotation; 25 degrees right lateral flexion; and 25 
degrees left lateral flexion.  Extension to light touch was 
equal and normal bilaterally.  Deep tendon reflexes are 1+ at 
the bicipital tendon bilaterally, 1+ tricipital tendon 
bilaterally, 2+ brachioradialis tendons bilaterally.  The 
examiner opined that with regard to DeLuca factors, it is 
estimated that with repetitive motion, there was a 15 percent 
decrease in excursion, strength, speed, coordination, and 
endurance.  The diagnosis was degenerative joint disease of 
the cervical spine.   A contemporaneous x-ray showed 
degenerative disc disease of the mild to moderate degree 
present at C4-5 and C5-6 levels; and mild reversal of the 
normal lordotic curve of the upper cervical spine. 

The Board now turns to the issue of rating the veteran's 
cervical spine disability prior to August 10, 2004 under the 
old and new criteria.  The Board finds that based on the 
evidence of record, the whole disability picture of the 
veteran's cervical spine more nearly approximates moderate 
limitation of motion, the criteria for a 20 percent rating, 
throughout the entire appeal period under the old criteria, 
Diagnostic Code 5290 for limitation of motion.  The initial 
VA examination in November 1992 showed significant limitation 
of motion in all planes, including only 30 degrees of flexion 
and extension.  The Board recognizes that subsequent VA 
examinations in July 1994, August 1995 and July 1999 showed 
better than normal extension and flexion; however, these 
examinations still showed moderate restricted motion in 
lateral flexion and rotation.  Moreover, the January 2001 VA 
examination again showed flexion and extension limited to 30 
degrees.  Further, the range of motion findings in the August 
2004 VA examination report, which is the evidence that the RO 
based the current 20 percent rating on, are very similar to 
the range of motion findings in the initial November 1992 VA 
examination.  Thus, it appears, that the veteran has 
essentially had the same disability level throughout the 
entire appeal period.  Thus, a 20 percent rating is warranted 
for the veteran's service-connected degenerative disc and 
joint disease of the cervical spine throughout the duration 
of the appeal, effective October 6, 1991, the day after the 
veteran was released from active duty.  

The Board must now determine whether a rating in excess of 20 
percent is warranted under both the new and old criteria 
throughout the duration of the appeal since October 6, 1991. 

The only additional pertinent medical evidence is an August 
2004 VA examination along with an October 2004 addendum that 
was afforded the veteran on remand from the Board as he 
claimed there had been an increase in severity since his last 
VA examination.  The veteran complained of continuous neck 
pain.  On examination, the examiner noted reduction in the 
range of motion of the neck.  Range of motion was 35 degrees 
flexion; 25 degrees extension; 30 degrees right lateral 
flexion; 30 left lateral flexion; 50 degrees right lateral 
rotation; and 50 degrees left lateral rotation.  Spurling's 
maneuver provoked ipsilateral neck pain.  The deep tendon 
reflexes were 1+ in the biceps, 2+ in the triceps and 1+ in 
the brachioradialis.  The October 2004 addendum indicated 
that the claims file was reviewed.  The examiner also opined 
that the there was additional functional loss due to pain, 
weakness, fatigue and incoordination.  The DeLuca factors 
would be worsened by 15 percent during periods of 
aggravation.  In other words, the veteran would likely 
experience a 15 percent worsening of his range of motion 
during periods of flare-ups upon repetitive use.  

The Board now turns to the issue of rating the veteran's 
cervical spine disability under the old and new criteria.  
Under the old criteria, Diagnostic Code 5290, a maximum 30 
percent rating is not warranted because limitation of motion 
has not been found to be severe.  Even applying the most 
restrictive ranges of motion found on examination, the 
veteran was still able to flex and extend well over the 
halfway point. The Board recognizes that the January 2001 VA 
examination showed less than half range of motion for 
rotation.  However, the remaining examinations showed range 
of motion for rotation again well over the halfway point.  
Thus, when compared to the normal ranges of motion, the 
veteran has essentially moderate limitation of motion.  
Again, there is no medical evidence of ankylosis to warrant a 
rating under Diagnostic Code 5287.  Moreover, the Board 
acknowledges that the veteran has degenerative disc disease 
of the cervical spine, but it has not been shown to be severe 
with recurring attacks to warrant a 40 percent rating under 
Diagnostic Code 5293.   

Under the new criteria, there is no medical evidence to 
warrant a rating in excess of 20 percent under the general 
rating formula.  There is no objective finding of forward 
flexion of the cervical spine less than 15 degrees or 
ankylosis of the cervical spine.  The most limited flexion 
found on examination was 30 degrees in November 1992 and 
January 2001.  Lastly, there is no medical evidence of 
incapacitating episodes having a total duration of at least 
four weeks during the past 12 months. 

Further, there is no competent medical evidence of record of 
neurologic abnormalities to warrant a separate rating under 
another diagnostic code pursuant to Note (1) of the general 
rating formula for disease and injuries of the spine.  

The Board acknowledges that the veteran has chronic neck pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, a higher compensation is 
not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 20 percent.  Even taking into consideration 
the additional 15 percent decrease noted at the January 2001 
VA examination and in the October 2004 addendum to the August 
2004 VA examination, flexion would still be at least 25 
degrees, which still approximates to a 20 percent rating.  
.  
The Board therefore finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 20 
percent for degenerative disc and joint disease of the 
cervical spine.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).  

IV.  Right Thumb Strain, Residuals, Degenerative Joint 
Disease

The present appeal also involves the claim that a higher 
disability rating is warranted for the veteran's service-
connected right thumb strain, residuals, degenerative joint 
disease.  The RO has rated this disability as 10 percent 
disabling, effective August 10, 2004, under Diagnostic Codes 
5224 for ankylosis of the thumb and 5010 for traumatic 
arthritis.  During the pendency of the veteran's appeal, VA 
promulgated new regulations concerning the evaluation of 
ankylosis or limited motion of single or multiple fingers, 
effective August 26, 2002.  See 67 Fed. Reg. 48,784 (July 26, 
2002) (codified at 38 C.F.R. pt. 4).  Under the previous 
criteria, thumb disability based on limitation of motion was 
evaluated on the basis of unfavorable or favorable ankylosis 
of the thumb under Diagnostic Code 5224.  Substantively, this 
Diagnostic Code stayed the same.  However, the new criteria 
added Diagnostic Code 5228, which applies to limitation of 
motion of the thumb.  Under Diagnostic Code 5228,  for both 
dominant and non-dominant hand, a 10 percent rating is 
warranted for limitation of motion with a gap of one to two 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  A 20 
percent rating is warranted for limitation of motion with a 
gap of more than two inches (5.1 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.  

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.



Prior to August 10, 2004

As previously mentioned, in a February 2005 rating decision, 
the RO increased the disability rating for the veteran's 
service-connected right thumb disability to 10 percent, 
effective August 10, 2004.  As the 10 percent rating was not 
assigned for the entire appeal period, the Board must first 
determine whether a compensable rating is warranted prior to 
August 10, 2004.   

The November 1992 VA examination showed that the veteran had 
a bilateral volar plate injury to the thumbs.  It was noted 
that the veteran wore bilateral wrist splints.  Examination 
showed tenderness on the metacarpal phalangeal joints.  Range 
of motion of the carpal metacarpal joints was 15 degrees 
flexion and 30 degrees extension.  Range of motion of the 
first metacarpal phalangeal joints was 70 degrees and range 
of motion of the interphalangeal joints was 70 degrees.  The 
diagnosis was status post bilateral volar plate injury to 
thumbs.  

A May 1993 service Medical Board Report stated that 
examination of the thumbs revealed nontender carpometacarpal, 
metacarpal-phalangeal and interphalangeal joints bilaterally 
and full range of motion with full opposition to the tip of 
the fifth digit.  The veteran had bilateral ligamentous 
laxity in the MP joints of both thumbs and could passively 
hyperextend the thumb and the metacarpophalangeal joints 45 
degrees and sublux it dorsally.  His flexor and extensor 
tendons were intact.  The report noted that x-rays and bone 
scan were normal.  

A March 1994 x-ray of the thumbs was negative as there was no 
evidence of fracture, dislocation or other bone or joint 
abnormality.  There was no evidence of effusion or other soft 
tissue abnormality or degenerative joint disease.  

At the April 1994 personal RO hearing, the veteran testified 
that he pain with any type of movement of the joints and that 
his condition had worsened since the last VA examination.  

Again, the veteran was afforded another VA examination in 
July 1994.  The veteran indicated that he was in constant 
pain and wore wrist splints.  On examination of the thumbs, 
there was no tenderness, swelling or deformity.  Range of 
motion of the carpometacarpal joints was 15 degrees flexion 
and 30 degrees extension.  Range of motion of the first 
metacarpophalangeal joints was 90 degrees and range of motion 
of the interphalangeal joint was 90 degrees.  There was no 
limitation of abduction.  The veteran was able to touch the 
tips of all four fingers with the thumb.  Grip strength was 
80 pounds bilaterally.  Sensory examination was normal.  The 
diagnosis was arthralgia of the thumbs.  An MRI in March 1995 
found no significant bony or soft tissue abnormality.  The 
August 1995 VA examination showed full range of motion of the 
hands in opening and closing and full flexion and extension.  

At the November 2000 personal RO hearing, the veteran 
testified that he could touch each finger with his thumb.  
However, he did state that he had increased discomfort when 
making a fist and rotating the thumb to touch the palm of his 
hand.  

The January 2001 VA examination showed that the veteran 
complained of swelling and that his grip was weak.  He also 
indicated that he could not move his thumb normally.  
Examination revealed no swelling or deformity.  Passive range 
of motion of the thumbs was 15 degrees carpometacarpal 
flexion and 35 degrees carpometacarpal extension.  On active 
range of motion, the figures were approximately 1/3 that of 
the passive range of motion.  The veteran was able to perform 
individual motions of the metacarpophalangeal and 
interphalangeal joints normally.  However, when asked to 
coordinate his hand together, the veteran seemed unable to 
comply.  The veteran was able to touch his thumb to his 
fingertips, but did appear to strain, but touched all 
fingers, except he lacked approximately three-quarters of an 
inch bilaterally touching the tip of the thumb to the tip of 
the fifth finger.  With regard to DeLuca factors, it was 
estimated that there was no decrease in excursion, strength, 
speed, coordination or endurance.  A contemporaneous x-ray 
showed a normal bilateral thumb series.  

VA treatment records throughout the entire appeal period have 
been reviewed, which showed continuing complaints of right 
thumb pain.  Significantly, an April 1994 VA treatment record 
showed that the veteran had full range of motion of the right 
thumb and opposition, extension and flexion were intact.  
However, a December 1994 record showed the veteran had lack 
of range of motion of flexing tip to base of little finger, 
but again x-rays were negative.  

Initially, the Board notes that a higher rating is not 
warranted under Diagnostic Code 5228 for limitation of motion 
of the thumb.  There is no evidence of a gap of at least one 
inch between the thumb pad and the fingers when trying to 
oppose the fingers, which is the criteria for a 10 percent 
rating.  The Board recognizes that the January 2001 VA 
examination noted a three-quarter of an inch loss of motion; 
however, this measurement was still below the one inch 
requirement for a 10 percent rating.  Further, there is no 
competent medical evidence of ankylosis of the thumb prior to 
or since enactment of the new criteria; thus, Diagnostic Code 
5224 is not applicable.  Further, there is no x-ray evidence 
of arthritis of the right thumb prior to August 10, 2004 so a 
rating under Diagnostic Code 5010 for  traumatic arthritis 
would not be appropriate.  

The Board acknowledges that the veteran has chronic right 
thumb pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a 10 percent 
rating.  Again, the January 2001 VA examination estimated 
that there was no decrease in range of motion under the 
DeLuca factors.   

Therefore, based on the above analysis, the Board finds that 
an initial compensable  rating prior to August 10, 2004 for 
the veteran's service-connected residuals of right thumb 
strain is not warranted as a preponderance of the evidence is 
against the veteran's claim.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



From August 10, 2004

The Board now turns to whether a rating in excess of 10 
percent for the veteran's service-connected right thumb 
disability is warranted under the applicable diagnostic codes 
from August 10, 2004.  

The August 10, 2004, VA examination found that there was mild 
swelling of the metacarpophalangeal joints of both thumbs.  
The veteran had reduced range of motion of the right thumb.  
He was unable to touch his right thumb to the fifth 
metacarpophalangeal joint.  He lacked approximately one-half 
inch.  He was able to touch his thumb to the second 
metacarpophalangeal joint and could pinch the thumb to the 
index finger, but he could not pinch the thumb to the small 
finger.  There was moderate dorsal laxity of the 
metacarpophalangeal joint of the right thumb.  There was mild 
collateral laxity.  The Finkelstein's test was positive 
bilaterally.  The diagnosis was bilateral thumb strains, with 
tendonitis and laxity of the metacarpophalangeal joints.  A 
contemporaneous x-ray showed minor degenerative change 
involving the metacarpal phalangeal joint of the right thumb.  
The October 2004 addendum indicated that the veteran would 
experience a 10 percent worsening of his range of motion and 
use of his thumbs.  

Initially, the Board notes that a higher rating is not 
warranted under Diagnostic Code 5228 for limitation of motion 
of the thumb.  There is no evidence of a gap of more than two 
inches between the thumb pad and the fingers when trying to 
oppose the fingers, which is the criteria for a maximum 20 
percent rating.  The August 2004 VA examination only found 
restriction of one-half inch.  Further, there is no competent 
medical evidence of ankylosis of the thumb prior to or since 
enactment of the new criteria; thus, Diagnostic Code 5224 is 
not applicable.   

The Board acknowledges that the veteran has chronic right 
thumb pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, additional 
functional loss due to pain, weakness, fatigue, or 
incoordination is already contemplated in the current 10 
percent rating.  

Therefore, based on the above analysis, the Board finds that 
a rating in excess of 10 percent from August 10, 2004 for the 
veteran's service-connected right thumb strain, residuals, 
and degenerative joint disease is not warranted as a 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

V.  Left Thumb Sprain, Residuals

Lastly, the present appeal also involves the veteran's claim 
that a compensable rating is warranted for the veteran's 
service-connected left thumb sprain, residuals.  Initially, 
the Board notes that the same criteria discussed above for 
the analysis of the veteran's right thumb disability are also 
applicable to this analysis. 

The VA examinations' findings and x-rays summarized above are 
essentially the same with respect to the left thumb, with the 
exception of the August 2004 VA examination and August 2004 
x-ray.  The August 2004 VA examination showed that the 
veteran had full range of motion of the left thumb.  There 
was mild dorsal laxity of the metacarpophalangeal joint, but 
there was no laxity of the collateral ligaments noted in the 
left thumb.  The contemporaneous x-ray was unremarkable with 
respect to the left thumb.  Again, VA treatment records 
showed continuing complaints of left thumb pain.  However, 
several records noted that the veteran's left thumb had full 
range of motion.  

Again, the Board notes that a higher rating is not warranted 
under Diagnostic Code 5228 for limitation of motion of the 
thumb.  There is no evidence of a gap of at least one inch 
between the thumb pad and the fingers when trying to oppose 
the fingers, which is the criteria for a 10 percent rating.  
Again, all of the medical evidence of record showed full 
range of motion of the left thumb.  Further, there is no 
competent medical evidence of ankylosis of the thumb prior to 
or since enactment of the new criteria; thus, Diagnostic Code 
5224 is not applicable.  Moreover, as opposed to the right 
thumb, there is no x-ray evidence of arthritis of the left 
thumb so a rating under Diagnostic Code 5010 for traumatic 
arthritis would not be appropriate.  

The Board acknowledges that the veteran has chronic left 
thumb pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a 10 percent 
rating.  Even considering the additional 10 percent loss as 
provided in the October 2004 addendum to the August 2004 VA 
examination, range of motion would still not be restricted 
enough to meet the 10 percent criteria.     

Therefore, based on the above analysis, the Board finds that 
an initial compensable rating for the veteran's service-
connected residuals of left thumb sprain is not warranted as 
a preponderance of the evidence is against the veteran's 
claim.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

VI.  Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders discussed above have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).




ORDER

A 20 percent rating, but no higher, is warranted for the 
veteran's service-connected degenerative disc and joint 
disease, effective from October 6, 1991.  To that extent, the 
appeal is granted. 

Entitlement to a rating in excess of 20 percent is not 
warranted for the veteran's service-connected degenerative 
disc and joint disease of the cervical spine.  Entitlement to 
a higher rating is not warranted for the veteran's service- 
residuals of right thumb strain with degenerative joint 
disease.  Entitlement to a higher rating is not warranted for 
the veteran's service-connected residuals of left thumb 
sprain.  To that extent, the appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


